Title: To George Washington from John Carlyle, 8 August 1758
From: Carlyle, John
To: Washington, George



Dr Sir,
Alexr. Augt 8t. 1758

I Wrote You A few days Ago & Acquainted you that the Newgent Only Capt. Copethorn had gote Safe home, tho’ had damaged A little of his Tobacco (Yours I hope & Mine Are out of

that Quantity) To the Above Letter I desire to be referr’d & Now I have Very little to Say more then that I wou’d not Lett an Oppertunity Slip, With out Giveing you the Trouble of A few lines to keep Up A Correspondence So Agreeable to Me.
Yr house I am told this day is Cover’d In & beleive Everything their Goes on Well (as Col. Fairfax tells Me) You have the Only Good Crop In These parts In both Tobacco & Corn.
Tobacco Continues at 25/⅌Ct & If any Number of Ships Comes In Next Year I donot know What price it May Be.
We have No News here, Mr Dalton & All yr Acquaintanc⟨es⟩ Mrs Carlyle Amongst the first, Wish & Pray for Yr Safe ⟨mutilated⟩ As does Yr rely Affectionet & Obliged Humble Servant

John Carlyle

